Two judgments of the Supreme Court, Queens County, both rendered September 13, 1973, one as to defendant Reynolds and one as to defendant Weiner, affirmed. No opinion. As to defendant Weiner, the case is remitted to the Supreme Court, Queens County, for proceedings to direct him to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL *608460.50, subd. 5). Appeal by defendant Stabile from a judgment of the Supreme-Court, Queens County, rendered September 13, 1973, dismissed. The entire criminal prosecution as to defendant Stabile has abated by reason of his death (People v. Mintz, 20 N Y 2d 770). As to him, the case is remitted to' the Supreme Court, Queens- County, for proceedings to vacate the judgment of conviction, to dismiss the indictment and to exonerate the bail. Hopkins, Acting P. J., Martuscello, Latham and concur.